DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
breachable interstitial cavity between the first surface and second surface” when the claim it depends off only discloses “a single luminescent member”?
 
Claim Rejections - 35 USC § 103
Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitamin B Complex - WholeHealth Chicago [Vitamin B] in view of Abramson et al. (U.S. 10,274,475 B2) and Wicks et al. (U.S. 2019/0002192 A1).
With regard to claim 1, Vitamin B discloses that a vitamin B capsule can be quite strong smelling. When it dissolves inside the stomach, it makes some people feel a bit queasy (last line of page two, first two lines of page 3). Vitamin B further discloses that B vitamins are water soluble meaning they will dissolve in contact with water (second to the last full paragraph under Suggestions of page 3).
Vitamin B does not disclose a single luminescent solution or a drink protector comprising: a polymer cover having a first surface, a second surface, and a breachable interstitial cavity therebetween.
Abramson teaches indicators (Abramson, 240, Fig. 2) that can be luminescent (Abramson; C18:14).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching to use the teaching of the luminescent indicators as taught by Abramson to modify the invention of Vitamin B in order to visually detect the presence of one or more substances (Abramson; C18:L18-19).  

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the drink protector as taught by Wicks to modify the invention of Vitamin B in order to prevent any contamination of a person’s drink without their knowledge.
With regard to claim 2, Vitamin B-Abramson-Wicks as applied in claim 1 above discloses the claimed invention.
Further, Wicks teaches wherein the polymer cover is circular (Wicks, if the cover sides are frustoconical then the lid has to be circular like shown in figure 7at 763).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the circular lid as taught by Wicks to modify the invention of Vitamin B-Abramson-Wicks so that the lid can easily be applied to any circular drink holder.
With regard to claim 3, Vitamin B-Abramson-Wicks as applied in claim 1 above discloses the claimed invention further comprising an adhesive disposed along the periphery of the second surface (Wicks; ¶ 76).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the adhesive on the bottom surface as taught by Wicks to modify the invention of Vitamin B-Abramson-Wicks to prevent the inadvertent escape 
With regard to claim 10, Vitamin B-Abramson-Wicks as applied in claim 1 above discloses the claimed invention.
Further, Abramson teaches a plurality of luminescent members (Abramson; C6:L57-59).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the plurality of luminesce members as taught by Abramson to modify the invention of Vitamin B-Abramson-Wicks in order to detect various types of drugs by giving different indications (Abramson; C6:L59-63).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitamin B in view of Abramson and Wicks as applied in claim 1 above and in further view of Donovan (U.S. 3,452,921 A).
With regard to claim 4, Vitamin B-Abramson-Wicks as applied in claim 1 above discloses the claimed invention.
Vitamin B-Abramson-Wicks does not disclose wherein the polymer cover further comprises a skirt having a proximal skirt end and distal skirt end, wherein the proximal skirt end is connected to the periphery of the polymer cover.
Donovan teaches a container (Donovan, 10, Fig. 1) comprising a plastic cover that comprises a skirt (Donovan, 30, Fig. 2) having a proximal skirt end (Donovan, at 28, Fig. 2) and distal skirt end (Donovan, at 34, Fig. 2), wherein the proximal skirt end is connected to the periphery of the polymer cover (Donovan; C2:L64-66).

With regard to claim 5, Vitamin B-Abramson-Wicks-Donovan as applied in claim 4 above discloses the claimed invention. 
Further, Donovan teaches the drink protector further comprising an adhesive disposed on the periphery of the distal skirt end of the skirt (Donovan; C4:L43-44).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the adhered skirt as taught by Donovan to modify the invention Vitamin B-Abramson-Wicks-Donovan in order to provide a wide mouth beverage container having a sanitary drinking lip for cooperation with a cover which shields the lip from exposure (Donovan; C1:L50-53).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitamin B in view of Abramson and Wicks as applied in claim 1 above and in further view of Milnark (U.S. 8,100,287 B2).
With regard to claim 6, Vitamin B-Abramson-Wicks as applied in claim 1 above discloses the claimed invention.
Vitamin B-Abramson-Wicks does not disclose the cover further comprising a conduit extending from the first surface to the second surface and through the breachable interstitial cavity.

It would have been obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the conduit as taught by Milnark to modify the invention of Vitamin B-Abramson-Wicks in order to provide an uncovered opening of a drinking vessel that makes it easy for the bar tender to prepare the beverage (Milnark; C1:L17-18).

Claims 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitamin B in view of Abramson and Wicks and Milnark as applied in claim 6 above and in in further view of Buck (U.S. 8,714,393 B2).
With regard to claim 7, Vitamin B-Abramson-Wicks-Milnark as applied in claim 6 above discloses the claimed invention. 
Vitamin B-Abramson-Wicks-Milnark does not disclose wherein the conduit is disposed proximate to the edge of the polymer cover.
Buck teaches a conduit that is disposed proximate to the edge of a polymer cover (Buck, Fig. 3).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the location of the conduit as taught by Buck to modify the invention of Vitamin B-Abramson-Wicks-Milnark in order to make it easier for a user to eat and drink food in a theater or stadium with one cup-holder per seat (Buck; C1:L46-47).

Further, Milnark teaches the drink protector further comprising a flap (Milnark, 160, Fig. 1) pivotably connected to the polymer cover proximate to the conduit.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the flaps as taught by Milnark  to modify the invention of Vitamin B-Abramson-Wicks-Milnark-Buck in order to inhibit the introduction of unwanted matter into the drinking vessel (Milnark; C1:L38-39)
With regard to claim 9, Vitamin B-Abramson-Wicks-Milnark-Buck as applied in claim 8 above discloses the claimed invention. 
Further, Milnark teaches that the upper disk portion 60 and/or the lower disk portion 70 could be formed of a variety of different materials (e.g. plastics) and depending on the type of plastic it could be a polymer.  Since the flaps 150 are on the lower disk portion making them from a different material would be difficult, expensive and a valuable waste of time.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the polymer flaps as taught by Milnark to modify the invention of Vitamin B-Abramson-Wicks-Milnark-Buck because the uncovered opening makes it possible for depraved individuals to add an incapacitating substance such as Rohypnol, for example, to a patron's beverage when they are not closely guarding the drinking vessel (e.g., while conversing with another, dancing etc.) (Milnark; C1:L20-24).

Further, Milnark discloses wherein the conduit is disposed away from the edge of the polymer cover (Milnark, Fig. 3) defined to receive a straw therein.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the location of the conduit as taught by Milnark to modify the invention of Vitamin B-Abramson-Wicks-Milnark-Buck so that the beverage within the drinking vessel can be consumed with a straw (Milnark; C1:L36-37).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitamin B in view of Abramson and Wicks and Milnark and Buck as applied in claim 11 above and in further view of Li (U.S. 2004/0140314 A1).
With regard to claim 12, Vitamin B-Abramson-Wicks-Milnark-Buck as applied in claim 11 above discloses the claimed invention.
Vitamin B-Abramson-Wicks-Milnark-Buck does not disclose wherein the conduit is in frictional contact with said straw, wherein said first or second surface will rupture upon removal of said straw.
Li teaches a drink protector comprises a straw with a secondary seal (Li, 32, Fig. 1 A) larger than the straw opening (Li, 24, Fig. 1 A) such that it would be obvious to a POSHITA the pulling the straw out of the opening would rupture the lid.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the straw with the secondary shield larger than the .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitamin B in view of Abramson and Wicks and Milnark.
With regard to claim 13, Vitamin B discloses that a vitamin B capsule can be quite strong smelling. When it dissolves inside the stomach, it makes some people feel a bit queasy (last line of page two, first two lines of page 3). Vitamin B further discloses that B vitamins are water soluble meaning they will dissolve in contact with water (second to the last full paragraph under Suggestions of page 3).
Vitamin B does not disclose a single luminescent solution or a drink protector comprising: a polymer cover having a first surface, a second surface, and a breachable interstitial cavity therebetween or a conduit between the first surface and the second surface.
Abramson teaches indicators (Abramson, 240, Fig. 2) that can be luminescent (Abramson; C18:14).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching to use the teaching of the luminescent indicators as taught by Abramson to modify the invention of Vitamin B in order to visually detect the presence of one or more substances (Abramson; C18:L18-19).  
Wicks teaches a drink protector (Wicks, 300, Fig. 3) comprising: a polymer cover (Wicks, 320, 340, Fig. 3; ¶ 44) having a first surface (Wicks, 320, Fig. 3), a second 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the drink protector as taught by Wicks to modify the invention of Vitamin B in order to prevent any contamination of a person’s drink without their knowledge.
Milnark teaches a container comprising a drink protector: comprising a conduit (Milnark, 120, Fig. 3) extending from a first surface (Milnark, 60, Fig. 3) to a second surface (Milnark, 70, Fig. 3) and through an interstitial cavity (Milnark, 190, Fig. 3; C3:L44-47) said conduit having an inner diameter, and a straw having an outer diameter greater than the inner diameter (Milnark; C2:L58-61); said conduit capable of being flexibly reliant to accept the straw and define an friction connection between said inner diameter of the conduit and at least a portion of said straw.
It would have been obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the drink protector with the conduit as taught by Milnark to modify the drink protector of Vitamin B in order to provide an uncovered opening of a drinking vessel that makes it easy for the bar tender to prepare a beverage (Milnark; C1:L17-18).

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitamin B in view of Abramson and Wicks and Milnark as applied in claim 13 above in further view of Li.

Vitamin B-Abramson-Wicks-Milnark does not disclose wherein said straw comprises a one-way valve.
Li teaches a straw (Li, 26, Fig. 7) wherein said straw comprises a one-way valve (Li, 70, Fig. 7).
It would have been obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the straw with the one-way valve as taught by Li to modify the invention of Vitamin B-Abramson-Wicks-Milnark so that when a user discontinues sucking through the straw, the sections return to their original closed position, thereby preventing the flow of liquids back into the drink through the straw (Li; ¶ 38).
With regard to claim 15, Vitamin B-Abramson-Wicks-Milnark discloses the claimed invention.
Vitamin B-Abramson-Wicks-Milnark does not disclose wherein said frictional connection between said inner diameter of the conduit and at least a portion of said straw forms a bond, wherein said bond ruptures upon removal of said straw, releasing the single aqueous vitamin B solution having an unpleasant taste through said rupture.
Li teaches a drink protector comprises a straw with a secondary seal (Li, 32, Fig. 1 A) larger than the straw opening (Li, 24, Fig. 1 A) where at least a portion of the straw forms a bond, it would be obvious to a POSHITA that said bond will rupture upon removal of said straw, thus releasing the single aqueous vitamin B solution having an unpleasant taste through said rupture.

With regard to claim 16, Vitamin B-Abramson-Wicks-Milnark as applied in claim 13 above discloses the claimed invention.
Vitamin B-Abramson-Wicks-Milnark does not disclose wherein said straw comprises a lip having a greater diameter than said outer diameter.
Li teaches a straw wherein said straw comprises a lip having a greater diameter than said outer diameter (Li, 32, Fig. 1A).
It would been obvious to a user skilled in the art at the time of the effective filing date of the teaching of the straw with different diameters as taught by Li to modify the invention of Vitamin B-Abramson-Wicks-Milnark in order to prevent seepage from an area around the outer surface of the inserted straw and the straw opening by use of a conventional sealing device (Li; ¶ 24).
With regard to claim 17, Vitamin B-Abramson-Wicks-Milnark-Li and as applied above in claim 16 discloses the claimed invention.
Further, Li teaches that the lip is used as a sealing device which means it is directly below the inner side of the conduit and the Examiner believes that one of ordinary skill in the art at the time of the effective filing of the invention would want to design the one-way valve as far down the straw, away from the conduit, to prevent 
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the lip on the one-way valve as taught by Li to modify the invention of Vitamin B-Abramson-Wicks-Milnark-Li in order to provide a non-spillable container (Li; ¶ 14).

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 13 have been fully considered but are moot in view of the new grounds of rejection.  In light of the amendment, the search has been updated and new art has been identified and applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735             

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735